            Case 13-50530-CSS       Doc 658   Filed 01/30/20    Page 1 of 3




                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE

In re:                                             Chapter 11

ASHINC Corporation, et al.,                        Case No. 12-11564 (KBO)
                                                   (Jointly Administered)
                    Debtors.


CATHERINE E. YOUNGMAN, LITIGATION                  Adv. Proc. No. 13-50530
TRUSTEE FOR ASHINC CORPORATION, ET.
AL., AS SUCCESSOR TO THE OFFICIAL
COMMITTEE OF UNSECURED CREDITORS OF
ASHINC CORPORATION, AND ITS AFFILIATED             Ref. Docket No. 654
DEBTORS

                    Plaintiff,

BLACK DIAMOND OPPORTUNITY FUND II, LP,
BLACK DIAMOND CLO 2005-1 LTD., and
SPECTRUM INVESTMENT PARTNERS, L.P.,

                     Intervenors,

                    v.

YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
YUCAIPA AMERICAN ALLIANCE (PARALLEL)
FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
(PARALLEL) FUND II, L.P., MARK
GENDREGSKE, JOS OPDEWEEGH, JAMES
FRANK, DEREX WALKER, JEFF PELLETIER,
IRA TOCHNER, and JOSEPH TOMCZAK,

                    Defendants.

CATHERINE E. YOUNGMAN, LITIGATION       Adv. Pro. No. 14-50971 (KBO)
TRUSTEE FOR ASHINC CORPORATION, ET AL.,
AS SUCCESSOR TO BLACK DIAMOND
OPPORTUNITY FUND II, LP, BLACK DIAMOND
CLO 2005-1 LTD., SPECTRUM INVESTMENT    Ref. Docket No. 416
PARTNERS, L.P., BLACK DIAMOND
COMMERCIAL FINANCE, L.L.C., as co-
administrative agent, and SPECTRUM
COMMERCIAL FINANCE LLC, as co-
administrative agent,


                                          1
              Case 13-50530-CSS           Doc 658   Filed 01/30/20     Page 2 of 3




                                Plaintiff,

 v.

 YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
 YUCAIPA AMERICAN ALLIANCE (PARALLEL)
 FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
 FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
 (PARALLEL) FUND II, L.P., RONALD BURKLE,
 JOS OPDEWEEGH, DEREX WALKER, JEFF
 PELLETIER, IRA TOCHNER, and JOSEPH
 TOMCZAK,

                                Defendants.


              YUCAIPA DEFENDANTS’ MOTION FOR CLARIFICATION
             AND/OR RECONSIDERATION OF JANUARY 16, 2020 ORDER
              (ADV. NO. 13-50530, DKT. 654; ADV. NO. 14-50971, DKT. 416)

       Yucaipa American Alliance Fund, I, LP, and Yucaipa American Alliance (Parallel) Fund

I, L.P. (collectively, “Yucaipa”), along with Jos Opdeweegh, Derex Walker, Jeff Pelletier, Ira

Tochner and Joseph Tomczak (collectively the “Director Defendants”), and Ron Burkle

(collectively with Yucaipa and the Director Defendants, the “Yucaipa Defendants”) respectfully

seek clarification and/or reconsideration of footnote 14 in this Court’s Order dated January 16,

2020 (the “Order”) entered in Adv. No. 13-50530 [D.I. 654] and Adv. Case No. 14-50971 [D.I.

416]. As grounds, the Yucaipa Defendants rely on the Memorandum of Points and Authority in

Support of Yucaipa Defendants’ Motion for Clarification of January 16, 2020 Order (Adv. No.

13-50530, Dkt. 654; Adv. No. 14-50971, Dkt. 416) and the supporting declaration (including the

exhibits thereto), which are being filed contemporaneously herewith.

       WHEREFORE, the Yucaipa Defendants respectfully request that the Court enter an order

clarifying and/or reconsidering footnote 14 of the Order, to specify that the Yucaipa Defendants

may pursue a ratification defense at trial.




                                                2
              Case 13-50530-CSS        Doc 658     Filed 01/30/20     Page 3 of 3



                                Local Rule 7012-1 Statement

       The Yucaipa Defendants do not consent to the entry of final orders or judgments by

the Court to the extent that the Court has determined that it, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States

Constitution. Further, the Yucaipa Defendants do not consent to the entry of final orders or

judgments by the Court to the extent that it is later determined that the Court, absent consent

of the parties, cannot enter final orders or judgments consistent with Article III of the United

States Constitution.

Dated: January 30, 2020              YOUNG CONAWAY STARGATT & TAYLOR, LLP


                             By:      /s/ Michael S. Neiburg
                                     Michael R. Nestor (No. 3526)
                                     Michael S. Neiburg (No. 5275)
                                     1000 North King Street
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 571-6600
                                     Facsimile:    (302) 571-1253
                                     Email:        mnestor@ycst.com
                                                   mneiburg@ycst.com

                                     -and-

                                     GIBSON, DUNN & CRUTCHER LLP
                                     Robert A. Klyman
                                     Maurice M. Suh
                                     Kahn Scolnick
                                     333 South Grand Avenue
                                     Los Angeles, CA 90071
                                     Telephone: (213) 229-7000
                                     RKlyman@gibsondunn.com
                                     MSuh@gibsondunn.com
                                     KScolnick@gibsondunn.com

                                     Attorneys for Defendants Yucaipa American Alliance Fund
                                     I, L.P., Yucaipa American Alliance (Parallel) Fund I, L.P.,
                                     Yucaipa American Alliance Fund II, L.P., Yucaipa
                                     American Alliance (Parallel) Fund II, L.P., Ronald Burkle,
                                     Jos Opdeweegh, Derex Walker, Jeff Pelletier, Ira Tochner,
                                     and Joseph Tomczak

                                               3
